DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final after RCE filed on 11/30/2021.
The status of the Claims is as follows:	
Claims 1-15 have been cancelled;
Claims 16-27 are new;
Claims 16-27 are pending and have been examined. 

Priority 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 102016000032367, filed on 06/26/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2021 was considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.

Claims 16-27 are rejected under 35 U.S.C. 103 as being unpatentable by NIEHR THOMAS (WO2012055459A1; THOMAS), in view of MURRAY (US Patent 8490662) and further in view of Miyazaki et al. (US 20090120935; Miyazaki). 

Regarding Claim 16 Thomas discloses a method of preparation for sterilization of empty pouches, comprising the steps of: 

producing a plurality of pouches at a manufacturer's site (section I in Fig. 1), where manufacturer’s site is interpreted as the site where the pouches are formed, wherein each pouch comprises a container body (3 in Fig. 2) formed by walls made of flexible film ("For the purposes of the invention, packaging materials are, in particular, pouch packs (pouches), especially those made from a single or multi-layer material, e.g. B. plastic and / or metal foil." see page 1) and a spout (4) comprising an entrance portion with an inlet (bag opening 3.2) and a tube (sleeve 9) with an outlet (bag opening 3.2), said spout being 

providing said spout of the empty pouch with a temporary closure (10; figure 1; page 5 paragraph 2), for the outlet of the spout, thereby obtaining empty provisional closed pouches to be sterilized; 

loading a plurality of empty provisional closed pouches to be sterilized on a transport device (13; "In the case of the bag packages 2 produced in this way, the flange 12 in each case forms a “neck ring” on which the bag packages 2 are suspended, for example on at least one conveyor shown schematically by 13 in FIG. 1, through the sections II-VIII of the system 1 in a transport direction (Arrow A) can be moved." See page 4 paragraph 2 for details) for collective transportation to a sterilizer (sterilizer in section II); 

forming a stacked transport group containing a plurality of transport devices (section III. "Section III is, for example, a transport route for the bag packs 2 between the system part 1.1 and the system part 1.2." see page 3 paragraph 4); 

transporting the transport group from the manufacturer's site (housing 5) towards a sterilizer in the form of a specialized center or a filler (housing 6) that also performs a sterilization (housing 6 also perform sterilization in section IV), where a sterilization step is to be performed; and 

performing the sterilization on the whole transport group by ionizing radiation (“for example, to microwave energy or radiation and / or to electron radiation or beta radiation, and / or gamma radiation, the intensity of this radiation being selected…” see page 4 paragraph 3) on the transport group, thereby obtaining sterilized empty closed pouches, 

THOMAS does not disclose an irreversible sacrificial closure for the outlet of the spout where the irreversible sacrificial closure a peelable membrane or a breakable septum.

Miyazaki teaches a barrier spout (1) for a flexible bag (par 10) where the spout (1) includes an irreversible sacrificial closure (13) for the outlet of the spout (1) and the irreversible sacrificial closure is a peelable membrane (par 73) preventing high temperature sterilization from penetrating the lid and the seal member for the purposes of increasing the shelf life of the contents of the pouch. (par 41) 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application as filed to modify the step of providing a the spout of the empty pouch as taught by THOMAS to include an irreversible sacrificial closure that is a breakable septum for the outlet of the spout as taught by Miyazaki since par 41 of Miyazaki suggests that such a modification prevents high temperature sterilization from penetrating the lid and the seal member for the purposes of increasing the shelf life of the contents of the pouch. 

THOMAS does not teach loading a plurality of empty provisional closed pouches on a transport device where forming a transport group includes a plurality of transport devices, forming a stacked transport group containing a plurality of transport devices.



Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed, to modify the claimed loading pouches and forming a transport group steps as taught by THOMAS in view of Miyazaki to incorporate a step of loading a plurality of empty provisional closed pouches on a transport device and incorporate a step of  forming a transport group containing a plurality of transport devices as taught by MURRAY since Col. 1 lines 37-49 of MURRAY suggests that such a modification provides a means for accurately and quickly feeding flexible pouches for the purposes of improving the efficiency of processing the flexible pouches.

THOMAS does not explicitly disclose the transport device consists of a section bar having prevalent extension along a sliding axis and the loading step involves insertion by sliding of the empty provisional closed pouches in said section bar along said sliding axis; wherein the pouches are slidable in the section bar along said sliding axis;

MURRAY teaches a method for processing flexible pouches (16) wherein a transport device (18) consists of a section bar (32, 34; see Fig. 4) having prevalent extension along a sliding axis and the loading step involves the insertion by sliding of the empty provisional closed pouches in the section bar along the sliding axis wherein the pouches are slidable in the section bar along said sliding axis; (Col. 3 lines 20-29) providing a means for accurately and quickly feeding the flexible pouches to the machine for the purposes of improving the efficiency of processing the flexible pouches. 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed, to modify the step of loading a plurality of pouches on a transport device as taught by THOMAS in view of Miyazaki to incorporate loading a plurality of empty provisional closed pouches on a transport device that includes a section bar having prevalent extension along a sliding axis where loading includes insertion by sliding the pouches in the section bar along the sliding axis as taught by MURRAY since Col. 1 lines 37-49 of MURRAY suggests that such a modification provides a means for accurately and quickly feeding flexible pouches for the purposes of improving the efficiency of processing the flexible pouches.

THOMAS does not explicitly disclose the spout further comprises first and second support surfaces, wherein the transport device is provided with fins suitable to support the pouch by engaging the fins between the first and second support surfaces of the spout; wherein the fins cooperate with first and second guide surfaces of the spout to guide the sliding of the pouch in the section bar; wherein the first and second guide surfaces are parallel to each other, parallel to a longitudinal axis, and equidistant from the longitudinal axis, the first and second guide surfaces being contained between the first and second support surfaces; and wherein said guide surfaces are formed by transversely-spaced, opposed, surfaces of first and second guide walls, respectively.

MURRAY teaches a method for processing flexible pouches (16) and further teaches a spout with first and second support surfaces (annotated Fig. 4) and the transport device (18) comprises fins (36 in Fig. 4) suitable to support of the pouch (16), by engaging the fins (36 in Fig. 4) between the first and second support surfaces (annotated Fig. 4) of the spout (24) wherein the fins (36 in Fig. 4) cooperate with first and second guide surfaces (annotated Fig. 4) of the spout (24) to guide the sliding of the pouch in the section bar (32, 34; see Fig. 4); 

wherein the first and second guide surfaces (annotated Fig. 4) are parallel to each other, parallel to a longitudinal axis (annotated Fig. 4), and equidistant from the longitudinal axis (annotated Fig. 4), the first and second guide surfaces (annotated Fig. 4) being contained between the first and second support surfaces (annotated Fig. 4); and 

wherein said guide surfaces (annotated Fig. 4) are formed by transversely-spaced, opposed, surfaces of first and second guide walls (annotated Fig. 4), respectively, providing a means for accurately and quickly feeding flexible pouches for the purposes of improving the efficiency of processing the flexible pouches. (see Figs. 1-5 and Col. 3 lines 20-29)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the step of producing a plurality of pouches step and the step of loading pouches on a transport device as taught by THOMAS to incorporate a step of providing pouches with spouts, each spout having first and second support surfaces and incorporating a step of loading pouches on a transport device such that the first and second support surfaces support fins of the transport device as taught by MURRAY since Col. 3 lines 20-29 of MURRAY suggests that such a modification provides a means for accurately and quickly feeding flexible pouches for the purposes of improving the efficiency of processing the flexible pouches.


    PNG
    media_image1.png
    753
    860
    media_image1.png
    Greyscale


Regarding Claim 17, the modified invention of THOMAS in view of Miyazaki and MURRAY teaches the invention as described above; THOMAS does not explicitly disclose the loading step provides for support of the provisional closed pouch, in a "standing" configuration or an "upside down" configuration through the use of the fins between the first and second support surfaces of the spouts.

MURRAY teaches a method for processing flexible pouches (16) and further teaches the loading step provides for support of the provisional closed pouch, in a "standing" configuration through 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the step of producing a plurality of pouches step and the step of loading pouches on a transport device as taught by THOMAS to incorporate a step of providing pouches with spouts, each spout having first and second support surfaces and incorporating a step of loading pouches on a transport device such that the first and second support surfaces support fins of the transport device as taught by MURRAY since Col. 3 lines 20-29 of MURRAY suggests that such a modification provides a means for accurately and quickly feeding flexible pouches for the purposes of improving the efficiency of processing the flexible pouches.

Regarding Claim 18, the modified invention of THOMAS in view of Miyazaki and MURRAY teaches the invention as described above; THOMAS does not explicitly teach after the step of loading the empty provisional closed pouches to be sterilized on the transport device, there is provided the step of forming a transport group containing a plurality of stacked transport devices.

MURRAY teaches after the step of loading the empty provisional closed pouches to be sterilized on the transport device, there is provided the step of forming a transport group containing a plurality of stacked (horizontally; see Fig. 1) transport devices (18) providing a means for accurately and quickly feeding flexible pouches for the purposes of improving the efficiency of processing the flexible pouches. (see Figs. 1-5 and Col. 3 lines 20-29)



Regarding Claim 19 Thomas discloses a method of sterilization of empty flexible pouches, comprising the steps of: 
providing a transport group (section III. "Section III is, for example, a transport route for the bag packs 2 between the system part 1.1 and the system part 1.2." see page 3 paragraph 4); carrying empty closed pouches to be sterilized, stacked, (pouches 2 in section III)

each transport group
wherein each empty closed pouch to be sterilized comprises a container body (3 in Fig. 2) having walls made of film ("For the purposes of the invention, packaging materials are, in particular, pouch packs (pouches), especially those made from a single or multi-layer material, e.g. B. plastic and / or metal foil." see page 1), a spout (4) sealingly applied to the container body (3 in Fig. 2), and a temporary closure (10; figure 1; page 5 paragraph 2), sealingly and irreversibly engaged to an inlet of a tube of the spout to close the spout (4); and 
performing a sterilization on the whole transport group by ionizing radiation (“for example, to microwave energy or radiation and / or to electron radiation or beta radiation, and / or gamma radiation, the intensity of this radiation being selected…” see page 4 paragraph 3); 


Miyazaki teaches a barrier spout (1) for a flexible bag (par 10) where the spout (1) includes an irreversible sacrificial closure (13) for the outlet of the spout (1) and the irreversible sacrificial closure is a peelable membrane. (par 73) preventing high temperature sterilization from penetrating the lid and the seal member for the purposes of increasing the shelf life of the contents of the pouch. (par 41) 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application as filed to modify the step of providing a the spout of the empty pouch as taught by THOMAS to include an irreversible sacrificial closure that is a breakable septum for the outlet of the spout as taught by Miyazaki since par 41 of Miyazaki suggests that such a modification prevents high temperature sterilization from penetrating the lid and the seal member for the purposes of increasing the shelf life of the contents of the pouch. 

Thomas does not expressly disclose a plurality of transport devices wherein the transport device consists of a section bar having prevalent extension along a sliding axis and the providing step involves insertion by sliding of the empty provisional closed pouches in said section bar along said sliding axis; wherein the spout further comprises first and second support surfaces, wherein the transport device is provided with fins suitable to support the pouch by engaging the fins between the first and second support surfaces of the spout; wherein the pouches are slidable in the section bar along said sliding axis; wherein the fins cooperate with first and second guide surfaces of the spout to guide the sliding of the pouch in the section bar; wherein the first and second guide surfaces are parallel to each other, parallel to a longitudinal axis, and equidistant from the longitudinal axis, the first and second guide surfaces being contained between the first and second support surfaces; and wherein said guide surfaces are formed by transversely-spaced, opposed, surfaces of first and second guide walls, respectively.

Murray teaches wherein the transport device (18) consists of a section bar (see Fig. 4) having prevalent extension along a sliding axis and the providing step involves insertion by sliding of the empty provisional closed pouches (16) in said section bar (see Fig. 4) along said sliding axis; (Col. 3 lines 20-29)
wherein the spout (24) further comprises first and second support surfaces (annotated Fig. 4), 
wherein the transport device (18) is provided with fins (36 in Fig. 4) suitable to support the pouch by engaging the fins (36 in Fig. 4) between the first and second support surfaces (annotated Fig. 4) of the spout (24); 
wherein the pouches are slidable in the section bar along said sliding axis; (col 3 lines 33-44)
wherein the fins (36 in Fig. 4) cooperate with first and second guide surfaces (annotated Fig. 4) of the spout (24) to guide the sliding of the pouch (16) in the section bar (32, 34); 
wherein the first and second guide surfaces (annotated Fig. 4) are parallel to each other, parallel to a longitudinal axis (annotated Fig. 4), and equidistant from the longitudinal axis (annotated Fig. 4), the first and second guide surfaces (annotated Fig. 4) being contained between the first and second support surfaces (annotated Fig. 4); and 
wherein said guide surfaces (annotated Fig. 4) are formed by transversely-spaced, opposed, surfaces of first and second guide walls (annotated Fig. 4), respectively providing a means for accurately and quickly feeding flexible pouches for the purposes of improving the efficiency of processing the flexible pouches. (see Figs. 1-5 and Col. 3 lines 20-29)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the step of producing a plurality of pouches step and the step of loading pouches on a transport device as taught by THOMAS to incorporate a step of providing pouches 

Regarding Claim 20 Thomas discloses a method for filling flexible pouches, comprising the steps of: 
providing a transport group (section III. "Section III is, for example, a transport route for the bag packs 2 between the system part 1.1 and the system part 1.2." see page 3 paragraph 4) carrying sterilized empty closed pouches (pouches 2 in section III), stacked, wherein each sterilized empty closed pouch comprises a container body (3 in Fig. 2) having walls made of film ("For the purposes of the invention, packaging materials are, in particular, pouch packs (pouches), especially those made from a single or multi-layer material, e.g. B. plastic and / or metal foil." see page 1), a spout (4) sealingly applied to the container body and a temporary closure (10; figure 1; page 5 paragraph 2), sealingly and irreversibly engaged to an inlet of a tube (sleeve 9) of the spout (4) to close the spout (4); 

picking the sterilized empty closed pouches (pouches 2 in section III) from the transport group (section III. "Section III is, for example, a transport route for the bag packs 2 between the system part 1.1 and the system part 1.2." see page 3 paragraph 4) and sending them in succession to a sterile chamber (housing 6 in Fig. 1); 
for each sterilized empty closed pouch, making at least a portion of the tube provided with the sacrificial closure temporary closure (10; figure 1; page 5 paragraph 2) to pass through the sterile chamber (housing 6 in Fig. 1); and 


While THOMAS teaches applying a cap (20) to the spout after filling, THOMAS does not disclose applying a tamper-proof cap to close the pouch. 

MURRAY further teaches a step of applying a tamper-proof cap applied to close a pouch after filling (see col. 6 lines 20-24) providing a means for identifying whether the cap has been opened for the purposes of improving user confidence in the safety of the contents of the pouch. 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the application to modify the applying a cap step in the method of filling pouches as taught by THOMAS to incorporate a step of applying a tamper-proof cap as taught by MURRAY since Col 2 lines 39-49 of MURRAY suggests that such a modification provides a means for identify whether the cap has been opened for the purposes of improving user confidence in the safety of the contents of the pouch.  

THOMAS does not disclose an irreversible sacrificial closure for the outlet of the spout where the irreversible sacrificial closure a peelable membrane or a breakable septum.

Miyazaki teaches a barrier spout (1) for a flexible bag (par 10) where the spout (1) includes an irreversible sacrificial closure (13) for the outlet of the spout (1) and the irreversible sacrificial closure is a peelable membrane. (par 73) preventing high temperature sterilization from penetrating the lid and the seal member for the purposes of increasing the shelf life of the contents of the pouch. (par 41) 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application as filed to modify the step of providing a the spout of the empty pouch as taught by THOMAS to include an irreversible sacrificial closure that is a breakable septum for the outlet of the spout as taught by Miyazaki since par 41 of Miyazaki suggests that such a modification prevents high temperature sterilization from penetrating the lid and the seal member for the purposes of increasing the shelf life of the contents of the pouch. 

Thomas does not expressly disclose the transport device consists of a section bar having prevalent extension along a sliding axis and the providing step involves insertion by sliding of the empty provisional closed pouches in said section bar along said sliding axis; wherein the spout further comprises first and second support surfaces, wherein the transport device is provided with fins suitable to support the pouch by engaging the fins between the first and second support surfaces of the spout; wherein the pouches are slidable in the section bar along said sliding axis; wherein the fins cooperate with first and second guide surfaces of the spout to guide the sliding of the pouch in the section bar; and wherein the first and second guide surfaces are parallel to each other, parallel to a longitudinal axis, and equidistant from the longitudinal axis, the first and second guide surfaces being contained between the first and second support surfaces; and wherein said guide surfaces are formed by transversely-spaced, opposed, surfaces of first and second guide walls, respectively.

MURRAY teaches a method for processing flexible pouches (16) and a plurality of transport devices (Fig. 1) each transport device (18) consists of a section bar (32, 34, see Fig. 4) having prevalent extension along a sliding axis and the providing step involves insertion by sliding of the empty provisional closed pouches (16) in said section bar (32, 34, see Fig. 4) along said sliding axis; (Col. 3 lines 20-29)

wherein the pouches (16) are slidable in the section bar (32, 34, see Fig. 4) along said sliding axis; (col 3 lines 33-44)
wherein the fins (36) cooperate with first and second guide surfaces (annotated Fig. 4) of the spout (4) to guide the sliding of the pouch (16) in the section bar; and 
wherein the first and second guide surfaces (annotated Fig. 4) are parallel to each other, parallel to a longitudinal axis (annotated Fig. 4), and equidistant from the longitudinal axis (annotated Fig. 4) , the first and second guide surfaces (annotated Fig. 4) being contained between the first and second support surfaces (annotated Fig. 4); and 
wherein said guide surfaces (annotated Fig. 4) are formed by transversely-spaced, opposed, surfaces of first and second guide walls (annotated Fig. 4), respectively providing a means for accurately and quickly feeding flexible pouches for the purposes of improving the efficiency of processing the flexible pouches. (see Figs. 1-5 and Col. 3 lines 20-29)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the step of producing a plurality of pouches step and the step of loading pouches on a transport device as taught by THOMAS to incorporate a step of providing pouches with spouts, each spout having first and second support surfaces and incorporating a step of loading pouches on a transport device such that the first and second support surfaces support fins of the transport device as taught by MURRAY since Col. 3 lines 20-29 of MURRAY suggests that such a modification provides a means for accurately and quickly feeding flexible pouches for the purposes of improving the efficiency of processing the flexible pouches.

 Claim 21 Thomas discloses a method of sterilization of empty flexible pouches, comprising the steps of: 
producing a plurality of pouches (section I in Fig. 1), wherein each pouch comprises a container body (3 in Fig. 2) formed by walls made of flexible film ("For the purposes of the invention, packaging materials are, in particular, pouch packs (pouches), especially those made from a single or multi-layer material, e.g. B. plastic and / or metal foil." see page 1) and a spout (4) comprising an entrance portion with an inlet  (bag opening 3.2) and a tube (sleeve 9) with an outlet, said spout (4) being sealingly applied to the container body so as to protrude outside of the container body with at least a section of the tube(see Fig. 1. "the bag 3 shown comprises a bag opening 3.2 into which a spout 4 is inserted in a known manner and there is tightly connected to the bag 3 by welding or in another suitable manner." see page 3 paragraph 3); 

providing said spout (4) of the empty pouch with a temporary closure  (10; figure 1; page 5 paragraph 2), for the outlet of the spout (4), thereby obtaining empty provisional closed pouches to be sterilized ("In section II, the outer packaging 2.1 sterilizes the bag packaging 2, in particular also the interior 2.1 of the bag packaging 2, which (interior) comprises the bag interior 3.1 and the pouring opening 9, and on all surfaces of this interior, which is hermetically sealed by the closed spout 4". See page 4 paragraph 3 for details); 

loading a plurality of empty provisional closed pouches to be sterilized on a transport device (13; "In the case of the bag packages 2 produced in this way, the flange 12 in each case forms a “neck ring” on which the bag packages 2 are suspended, for example on at least one conveyor shown schematically by 13 in FIG. 1, through the sections II-VIII of the system 1 in a transport direction (Arrow A) can be moved." See page 4 paragraph 2 for details) for collective transportation; performing a sterilization (sterilizer in section II) of the transport device (13; "In the case of the bag packages 2 produced in this way, the flange 12 in each case forms a “neck ring” on which 

picking the sterilized empty provisional closed pouches (pouches 2 in section III) from the transport device (13; "In the case of the bag packages 2 produced in this way, the flange 12 in each case forms a “neck ring” on which the bag packages 2 are suspended, for example on at least one conveyor shown schematically by 13 in FIG. 1, through the sections II-VIII of the system 1 in a transport direction (Arrow A) can be moved." See page 4 paragraph 2 for details) and sending them in succession to a sterile chamber (housing 6 in Fig. 1); for each sterilized empty closed pouch(pouches 2 in section III) , making at least a portion of the tube ("The thus sterilized and temporarily sealed hermetically sealed bag packs 2 are fed to section 1.2 of section 1 or section IV of section 1, namely in accordance with arrow A. Section (IV) is followed by a (repeated) External sterilization of the still tightly sealed bag packages 2, at least in the area of their spouts 4..." See last paragraph of page 4 for details. Also elaborated in the rest of the disclosure) provided with the temporary closure (10; figure 1; page 5 paragraph 2) to pass through the sterile chamber (housing 6 in Fig. 1); and 

during said passing through the sterile chamber (housing 6 in Fig. 1), opening the spout (“section V takes appropriate measures or Means an opening of the respective spout 4 by irreversibly separating the temporary closure 10 from the spout opening 9." see page 5 paragraph 2 for details), filling the sterilized open pouch ("In section VII, the open bag packaging 2 is then filled 

THOMAS does not disclose an irreversible sacrificial closure for the outlet of the spout where the irreversible sacrificial closure a peelable membrane.

Miyazaki teaches a barrier spout (1) for a flexible bag (par 10) where the spout (1) includes an irreversible sacrificial closure (13) for the outlet of the spout (1) and the irreversible sacrificial closure is a peelable membrane. (par 73) preventing high temperature sterilization from penetrating the lid and the seal member for the purposes of increasing the shelf life of the contents of the pouch. (par 41) 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application as filed to modify the step of providing a the spout of the empty pouch as taught by THOMAS to include an irreversible sacrificial closure that is a breakable septum for the outlet of the spout as taught by Miyazaki since par 41 of Miyazaki suggests that such a modification prevents high temperature sterilization from penetrating the lid and the seal member for the purposes of increasing the shelf life of the contents of the pouch. 

While THOMAS teaches applying a cap (20) to the spout after filling, THOMAS does not disclose applying a tamper-proof cap to close the pouch. 

MURRAY further teaches a step of applying a tamper-proof cap applied to close a pouch after filling (see col. 6 lines 20-24) providing a means for identifying whether the cap has been opened for the purposes of improving user confidence in the safety of the contents of the pouch. 



MURRAY teaches a method for processing flexible pouches (16) and a plurality of transport devices (Fig. 1) each transport device (18) consists of a section bar (32, 34, see Fig. 4) having prevalent extension along a sliding axis and the providing step involves insertion by sliding of the empty provisional closed pouches (16) in said section bar (32, 34, see Fig. 4) along said sliding axis; (Col. 3 lines 20-29)
wherein the spout (24) further comprises first and second support surfaces (annotated Fig. 4), wherein the transport device (18) is provided with fins (36) suitable to support the pouch by engaging the fins (36) between the first and second support surfaces (annotated Fig. 4) of the spout (24); 
wherein the pouches (16) are slidable in the section bar (32, 34, see Fig. 4) along said sliding axis; (col 3 lines 33-44)
wherein the fins (36) cooperate with first and second guide surfaces (annotated Fig. 4) of the spout (4) to guide the sliding of the pouch (16) in the section bar; and 
wherein the first and second guide surfaces (annotated Fig. 4) are parallel to each other, parallel to a longitudinal axis (annotated Fig. 4), and equidistant from the longitudinal axis (annotated Fig. 4) , the first and second guide surfaces (annotated Fig. 4) being contained between the first and second support surfaces (annotated Fig. 4); and 
wherein said guide surfaces (annotated Fig. 4) are formed by transversely-spaced, opposed, surfaces of first and second guide walls (annotated Fig. 4), respectively providing a means for 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the step of producing a plurality of pouches step and the step of loading pouches on a transport device as taught by THOMAS to incorporate a step of providing pouches with spouts, each spout having first and second support surfaces and incorporating a step of loading pouches on a transport device such that the first and second support surfaces support fins of the transport device as taught by MURRAY since Col. 3 lines 20-29 of MURRAY suggests that such a modification provides a means for accurately and quickly feeding flexible pouches for the purposes of improving the efficiency of processing the flexible pouches.

Regarding Claim 22 Thomas discloses an assembly comprising: 
a transport device (13; "In the case of the bag packages 2 produced in this way, the flange 12 in each case forms a “neck ring” on which the bag packages 2 are suspended, for example on at least one conveyor shown schematically by 13 in FIG. 1, through the sections II-VIII of the system 1 in a transport direction (Arrow A) can be moved." See page 4 paragraph 2 for details) for collective transportation of empty flexible pouches; and 
a plurality of empty provisional closed pouches (pouches; Fig. 1) to be sterilized loaded on the transport device (13; "In the case of the bag packages 2 produced in this way, the flange 12 in each case forms a “neck ring” on which the bag packages 2 are suspended, for example on at least one conveyor shown schematically by 13 in FIG. 1, through the sections II-VIII of the system 1 in a transport direction (Arrow A) can be moved." See page 4 paragraph 2 for details), 

wherein each empty provisional closed pouch to be sterilized comprises a container body (3 in Fig. 2) having walls made of film ("For the purposes of the invention, packaging materials are, in 

Thomas does not expressly disclose wherein the spout further comprises first and second support surfaces, wherein the transport device is provided with fins suitable to support the pouch by engaging the fins between the first and second support surfaces of the spout, wherein the transport device is a section bar having prevalent extension along a sliding axis, wherein the pouches are slidable in the section bar along said sliding axis, wherein the fins cooperate with first and second guide surfaces of the spout to guide the sliding of the pouch in the section bar; and wherein the first and second guide surfaces are parallel to each other, parallel to a longitudinal axis, and equidistant from the longitudinal axis, the first and second guide surfaces being contained between the first and second support surfaces; and wherein said guide surfaces are formed by transversely-spaced, opposed, surfaces of first and second guide walls, respectively.

MURRAY teaches and assembly that includes a transport device (18) for transporting pouches (16) that include spouts (24) wherein the spout (24) further comprises first and second support surfaces (annotated Fig. 4), 
wherein the transport device (18) is provided with fins (36) suitable to support the pouch (16) by engaging the fins (36) between the first and second support surfaces (annotated Fig. 4) of the spout (24), wherein the transport device (18) is a section bar (32, 34) having prevalent extension along a sliding axis, 



wherein the first and second guide surfaces (annotated Fig. 4) are parallel to each other, parallel to a longitudinal axis (annotated Fig. 4), and equidistant from the longitudinal axis (annotated Fig. 4), the first and second guide surfaces (annotated Fig. 4) being contained between the first and second support surfaces (annotated Fig. 4); and 

wherein said guide surfaces (annotated Fig. 4) are formed by transversely-spaced, opposed, surfaces of first and second guide walls (annotated Fig. 4), respectively(Col. 3 lines 20-29) providing a means for accurately and quickly feeding the flexible pouches to the machine for the purposes of improving the efficiency of processing the flexible pouches. 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed, to modify the step of loading a plurality of pouches on a transport device as taught by THOMAS in view of Miyazaki to incorporate loading a plurality of empty provisional closed pouches on a transport device that includes a section bar having prevalent extension along a sliding axis where loading includes insertion by sliding the pouches in the section bar along the sliding axis as taught by MURRAY since Col. 1 lines 37-49 of MURRAY suggests that such a modification provides a means for accurately and quickly feeding flexible pouches for the purposes of improving the efficiency of processing the flexible pouches.

THOMAS does not disclose an irreversible sacrificial closure for the outlet of the spout where the irreversible sacrificial closure a peelable membrane or a breakable septum.



Therefore it would have been obvious to one of ordinary skill in the art at the time the application as filed to modify the step of providing a the spout of the empty pouch as taught by THOMAS to include an irreversible sacrificial closure that is a breakable septum for the outlet of the spout as taught by Miyazaki since par 41 of Miyazaki suggests that such a modification prevents high temperature sterilization from penetrating the lid and the seal member for the purposes of increasing the shelf life of the contents of the pouch. 

Regarding Claim 23, the modified invention of THOMAS in view of Miyazaki and MURRAY teaches the invention as described above; THOMAS does not explicitly teach the section bar has a compartment delimited in part by a base, said compartment being suitable to accommodate at least a portion of the tube of the spout and the sacrificial closure engaged with said tube.

MURRAY teaches and assembly that includes a transport device (18) where the section bar (32, 34) has a compartment delimited in part by a base, said compartment being suitable to accommodate at least a portion of the tube of the spout (24) and the sacrificial closure (20) engaged with said tube (Col. 3 lines 20-29) providing a means for accurately and quickly feeding the flexible pouches to the machine for the purposes of improving the efficiency of processing the flexible pouches. 



Regarding Claims 24, the modified invention of THOMAS in view of Miyazaki and MURRAY teaches the invention as described above; THOMAS does not explicitly teach transport group comprising a plurality of simple transport surfaces, wherein each transport surface comprises a predefined number of assemblies, placed side-by-side at the same height and carrying provisional closed pouches to be sterilized arranged in the same direction, for example, all "standing" or all "upside down", and wherein the transport surfaces are stacked.

MURRAY teaches an assembly transport group comprising a plurality of simple transport surfaces, wherein each transport surface comprises a predefined number of assemblies, placed side-by-side at the same height (Figs. 1-2) and carrying provisional closed pouches to be sterilized arranged in the same direction, all "standing" or all "upside down", and wherein the transport surfaces are stacked (Fig. 5) providing a means for accurately and quickly feeding flexible pouches for the purposes of improving the efficiency of processing the flexible pouches. (see Figs. 1-5 and Col. 3 lines 20-29)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the step of producing a plurality of pouches step and the step of loading 

Regarding Claims 25, the modified invention of THOMAS in view of Miyazaki and MURRAY teaches the invention as described above; THOMAS does not explicitly teach transport group comprising a plurality of dual transport surfaces, wherein each transport surface comprises a first level comprising a predefined number of assemblies, placed side-by-side at the same height, all carrying empty provisional closed pouches to be sterilized arranged in the same direction, for example all "standing" or all "upside down", and a second level superimposed on the first, comprising a predefined number of assemblies, placed sides-by-side and carrying the empty provisional closed pouches to be sterilized arranged in a direction opposite to that of the first level, for example all "upside down" or all "standing", and wherein said transport surfaces are stacked.

MURRAY teaches an assembly transport group comprising transport group comprising a plurality of dual transport surfaces (Figs 1-2), wherein each transport surface comprises a first level comprising a predefined number of assemblies, placed side-by-side at the same height, all carrying empty provisional closed pouches to be sterilized arranged in the same direction, for example all "standing" or all "upside down", and a second level superimposed (Fig. 5) on the first, comprising a predefined number of assemblies, placed sides-by-side and carrying the empty provisional closed pouches to be sterilized arranged in a direction opposite to that of the first level, all "standing", and wherein said transport surfaces are stacked (Fig. 5) (Col 5 lines 58- Col 6 line 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the step of producing a plurality of pouches step and the step of loading pouches on a transport device as taught by THOMAS to incorporate a step of providing pouches with spouts, each spout having first and second support surfaces and incorporating a step of loading pouches on a transport device such that the first and second support surfaces support fins of the transport device as taught by MURRAY since Col. 3 lines 20-29 of MURRAY suggests that such a modification provides a means for accurately and quickly feeding flexible pouches for the purposes of improving the efficiency of processing the flexible pouches.

Regarding Claims 26, the modified invention of THOMAS in view of Miyazaki and MURRAY teaches the invention as described above; THOMAS does not explicitly teach transport group comprising a plurality of simple transport surfaces, wherein each transport surface comprises a predefined number of assemblies, placed side-by-side at the same height and carrying provisional closed pouches to be sterilized arranged in the same direction, for example, all "standing" or all "upside down", and wherein the transport surfaces are stacked.

MURRAY teaches an assembly transport group comprising a plurality of simple transport surfaces, wherein each transport surface comprises a predefined number of assemblies, placed side-by-side at the same height (Figs. 1-2) and carrying provisional closed pouches to be sterilized arranged in the same direction, all "standing" or all "upside down", and wherein the transport surfaces are stacked (Fig. 5) providing a means for accurately and quickly feeding flexible pouches for the purposes of improving the efficiency of processing the flexible pouches. (see Figs. 1-5 and Col. 3 lines 20-29)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the step of producing a plurality of pouches step and the step of loading pouches on a transport device as taught by THOMAS to incorporate a step of providing pouches with spouts, each spout having first and second support surfaces and incorporating a step of loading pouches on a transport device such that the first and second support surfaces support fins of the transport device as taught by MURRAY since Col. 3 lines 20-29 of MURRAY suggests that such a modification provides a means for accurately and quickly feeding flexible pouches for the purposes of improving the efficiency of processing the flexible pouches.

Regarding Claims 27, the modified invention of THOMAS in view of Miyazaki and MURRAY teaches the invention as described above; THOMAS does not explicitly teach transport group comprising a plurality of dual transport surfaces, wherein each transport surface comprises a first level comprising a predefined number of assemblies, placed side-by-side at the same height, all carrying empty provisional closed pouches to be sterilized arranged in the same direction, for example all "standing" or all "upside down", and a second level superimposed on the first, comprising a predefined number of assemblies, placed sides-by-side and carrying the empty provisional closed pouches to be sterilized arranged in a direction opposite to that of the first level, for example all "upside down" or all "standing", and wherein said transport surfaces are stacked.

MURRAY teaches an assembly transport group comprising transport group comprising a plurality of dual transport surfaces (Figs 1-2), wherein each transport surface comprises a first level comprising a predefined number of assemblies, placed side-by-side at the same height, all carrying empty provisional closed pouches to be sterilized arranged in the same direction, for example all "standing" or all "upside down", and a second level superimposed (Fig. 5) on the first, comprising a predefined number of assemblies, placed sides-by-side and carrying the empty 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the step of producing a plurality of pouches step and the step of loading pouches on a transport device as taught by THOMAS to incorporate a step of providing pouches with spouts, each spout having first and second support surfaces and incorporating a step of loading pouches on a transport device such that the first and second support surfaces support fins of the transport device as taught by MURRAY since Col. 3 lines 20-29 of MURRAY suggests that such a modification provides a means for accurately and quickly feeding flexible pouches for the purposes of improving the efficiency of processing the flexible pouches.

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
Applicant’s Argument: Murray fails to disclose guide surfaces which are formed by transversely-spaced, opposed surfaces of guide walls as disclosed in Claim 16. 
Examiner’s Response: Murray discloses guide surfaces (annotated Fig. 4) located between the support surfaces (annotated Fig. 4; 26, 28) further the guide surfaces (annotated fig. 4) are engaged with the fins (36) and are transversely spaced opposed surfaces of guide walls (annotated Fig. 16)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731